    Case 19-50600-acs              Doc 14       Filed 09/19/19         Entered 09/19/19 12:05:46                  Page 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                                     FOR THE
                                          WESTERN DISTRICT OF KENTUCKY


   TO: MIDAMERICA HOTELS CORP                                   )
       ATTN PAYROLL                                             )            CHAPTER 13
       105 S MT AUBURN RD                                       )
       CAPE GIRARDEAU, MO 63703                                 )            CASE NO: 19-50600
                                                                )
IN RE:   BILLIE D THORN                                         )
                                                                )
 SSN:    XXX-XX-8943                                            )
                                                                )
                        DEBTOR(S)



                                                  ORDER TO DEDUCT WAGES



               The above-named party filed a petition under Chapter 13 of the Bankruptcy code on 08/15/2019 and has
         notified the Court that he/she is employed by the above-named employer.

              Said employer is hereby authorized and directed to pay William W. Lawrence the sum of $300.00
         SEMI-MONTHLY from the debtor's wages, beginning with the next payday until further order of the Court. The
         Trustee is directed to endorse the check of remittance, and such so endorsed shall be a receipt of all monies
         collected from said employer.

             Said employer is directed to notify the Trustee immediately upon the termination of the debtor's services.

              Pursuant to 11 U.S.C. Section 525, no private employer may terminate the employment of, or discriminate
         with respect to employment against an individual solely because such individual is or has been a debtor under
         Chapter 13 of the Bankruptcy Codes.

             A copy of this order shall be mailed to the debtor(s), to the attorney, to the Trustee and to the employer.



         [Ordered Tendered By:]                                         ENTERED BY ORDER OF THE COURT:
         PAYMENTS SHALL BE MADE TO:                                     UNITED STATES BANKRUPTCY JUDGE

         William W. Lawrence, Trustee
         200 S. Seventh St., Suite 310
         Louisville, KY 40202                                           BY: /s/Elizabeth H. Parks
         Phone: (502)581-9042                                                                Clerk of the Court
